 F.W. WOOLWORTHCOMPANY581CONCLUSIONS OF LAW1International Union, United Automobile, Aircraft and Agricultural Imple-ment Workers of America, UAW-CIO. is a labor organization within the meaningof Section 2 (5) of the Act.2.By discharging Erma Wright on September 28, 1951, in order todiscouragemembership in International Union, United Automobile, Aircraft and AgriculturalImplement Workers of America, UAW-CIO, the Respondent has engaged in andis engagingin unfairlabor practices within the meaning of Section8 (a) (3)of the Act.3.By interfering with,restraining,and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a)(1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.5.By laying off Helen Shippey on February 25, 1952, the Respondent did notcommit an unfair labor practice.[Recommendations omitted from publication in this volume.]F.W. WOOLwORTfI COMPANYandRETAIL CLERKS INTERNATIONALASSOCIATION, AFL.Case No. 9-CA-195. January 07, 1953Decision and OrderOn November 13, 1952, Trial Examiner A. Bruce Hunt issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report, and a supporting brief.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner.2OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborIPursuantto theprovisionsof Section3 (b) of the National Labor RelationsAct, theBoard has delegated its powers in connection with this case to a three-member panel[('hairman Herzog and Members Houston and Murdock].iBonwit-Teller, Inc. v.N. L. R B.,197 F.2d 640,enforcing 96 NLRB 606.102 NLRB No. 55.2 50983- v of 102--53-38 582DECISIONSOF NATIONALLABOR RELATIONS BOARDRelations Board hereby orders that the Respondent, F. W. WoolworthCompany, Springfield, Ohio, its officers, agents, successors, and assigns,shall :1.Cease and desist from interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Retail Clerks International As-sociation, AFL, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, or to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, by discriminatorily applying its ruleprohibiting union activities on its premises.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Post in conspicuous places in its offices and place of businessin Springfield, Ohio, including all places where notices to employeesare customarily posted, copies of the notice attached hereto as Ap-pendix.3Copies of said notice, to be furnished by the Regional Di-rector for the Ninth Region, shall, after being duly signed by theRespondent's representative, be posted by it immediately upon receiptthereof, and maintained by it for at least sixty (60) consecutive daysthereafter.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or covered by anyother material.(b)Notify the Regional Director for the Ninth Region in writing,within ten (10) days from the date of this Decision and Order, whatsteps the Respondent has taken to comply herewith.3In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing anOrder."AppendixNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discriminatorily apply our rule prohibiting unionactivities on our premises, or in any like or related manner inter-fere with, restrain, or coerce our employees in the exercise of theright to self-organization, to form labor organizations, to join orassistRETAIL CLERKS INTERNATIONAL ASSOCIATION, AFL, or anyother labor organization, to bargain collectively through repre-sentatives of their own choosing, or to engage in concerted activi- F.W. WOOLWORTH COMPANY583ties for the purpose of collective bargaining or other mutual aidor protection,or to refrain from any or all such activities exceptto the extent that this right may be affected by an agreement inconformity with Section 8 (a) (3) of the National Labor RelationsAct.Dated--------------------F. W. WOOLWORTH COMPANY,Employer.(Representative)(Title)This noticemust remainposted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any othermaterial.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEA charge having been duly filed, a complaint and notice of hearing thereonhaving been issued and served by the General Counsel, and an answer havingbeen filed by the above-named Company, a hearing involving allegations ofunfair labor practices in violation of the National Labor Relations Act, 61 Stat.136, herein called the Act, by the above-named Company, herein called theRespondent, was held upon due notice at Springfield, Ohio, on October 6, 1952,before the undersigned Trial Examiner.The allegations in substance are thatthe Respondent, while maintaining a rule prohibiting all solicitation of itsemployees upon its premises, addressed the employees on company time andpremisesprior to an election to be conducted by the Board and denied theUnion's request that it be afforded a like opportunity to address the employees,thereby violating Section 8 (a) (1) of the Act. All parties were representedby counsel or other representative, were afforded full opportunity to be heard,to examine and cross-examine witnesses, to introduce evidence pertinent to theissues, toargue orally upon the record, and to file briefs and proposed findingsand conclusions.Briefswere received from the General Counsel and theRespondent, and have been considered.Upon the entire record in the case and from my observation of the singlewitness, I make the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a New York corporation, operates a chain of more than200 retail stores in various States of the United States, the volume of businesstherein exceeding $10,000,000 annually.Store No. 157 in Springfield, Ohio, isthe only store involved in this proceeding.During 1951, the Respondent's pur-chases for that store included toys, perfumes, soft goods, and other merchandise,at costs exceeding $200,000, of which approximately 75 percent was shipped tothe store from points outside the State of Ohio.During the same year, salesat the store exceeded $250,000 in value, of which less than 1 percent was shippedto points outside the State of Ohio.There is no dispute, and I find, that theRespondent is engaged in commerce. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE LABOR ORGANIZATION INVOLVEDRetail Clerks International Association, AFL, herein called the Union, is alabor organization admitting to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Chronology of events'At all times material, the Respondent has enforced a rule prohibiting all solici-tation of its employees at all times upon the premises of its store in Springfield,Ohio.It has also maintained a notice to employees as follows :We are governed by the Business Protective Board of the Springfield Cham-her of Commerce for the year ending December 31, 1952. Solicitations of allthings must have the approval of the Board.About August 1951, the Union began an organizational campaign among approxi-mately 150 employees of the store.Representatives of the Union contactedemployees at various places outside the store.On September 10, the Union filedwith the Board a petition for certification of representatives of employees.OnDecember 20, in Case No. 9-RC-1344, the Board issued its Decision and Directionof Election.On or about January 4, 1952, representatives of the Respondent,the Union, and the Board met to discuss details of the election. It was set forJanuary 19.On January 9, the store manager, J. H. Shannon, held meetings of two separategroups of employees during working hours in the store.On one of these occasions,the entrances to the store were closed earlier than usual because of the address.Shannon read to the employees a prepared address which is discussed below.On January 10, Donald A. Filmer, a representative of the Union, orally askedShannon to permit an address to be made in the store during working hours inresponse to Shannon's addresses.On the same or the next day, Shannon wroteto Filmer and denied the latter's request, sayinginter aliathat certain localunion facilities were available to the Union for purposes of addressing employees.On or about January 12, Shannon again spoke to a group of employees duringworking hours in the store.He read to them the same address which he haddelivered several days earlier.Also on that day, Shannon again refused topermit a representative of the Union to make an answering address to theemployees during working hours in the store.At the election on January 19, a majority of the voting employees cast theirballots against representation by the Union.B. ConclusionsThe initial question involves the content of Shannon's address to the employees,which was the same upon each occasion. It is set out in full in the record andneed not be reproduced here. Shannon spoke of the employees' existing workingconditions, such as their paid vacations and holidays, the sick leave plan, and theRespondent's policy of adjusting salaries upward.He spoke also of advantages,according; to his point of view, of not being represented by a labor organization.His remarks admittedly were intended to influence the employees to vote againstrepresentation by the Union.A careful study of the remarks shows, however,IThereIs nodispute concerning the essential factsTo a substantial extent, they werestipulated. F.W. WOOLWORTH COMPANY585,that they were within the protective language of Section 8 (e) of the Act.'I so find.We turn to the principal issue, the Respondent's refusal to allow the Unionto respond, on company time and property, to Shannon's addresses.We haveseen that the Respondent had a rule prohibiting solicitation of employees for anypurpose at any time within the store and that the rule applied to the Union'sefforts to organize the employees.Since the Respondent operates a retail store,special considerations warrant its promulgation and enforcement of a broadno-solicitation rule.'We have seen too that Shannon, in disregard of the rule,addressed the employees on 3 occasions within 10 days of the election, and that herejected the Union's request for an opportunity to address them under like con-ditions.The issue is whether the Respondent's rejection of the Union's request,under the particular circumstances present here, was an unfair labor practice.The Respondent asserts that Section 8 (c), quoted above, renders its conductimmune.According to the Respondent, the right granted to it by Section 8 (c)to address its employees during working hours upon its premises "was not pro-scribed directly or indirectly by any no solicitation rule."The Respondent'scontention is not meritorious.As was said by the court inBonwit Teller, Inc. v.N. L. R. B'.,197 F. 2d 640 (C. A. 2), enforcing 96 NLRB 608, "neither § 8 (c) norany issue of `employer free speech' is involved in this case."The issue is notwhat the Respondent said to the employees, nor the manner in which theaudiences were assembled.Nor is it the validity of the Respondent's no-solicita-tion rule.It is instead the Respondent's act of refusing the Union's request foran opportunity to address the employees, after having itself disregarded thatrule.By that refusal, the Respondent applied its rule against union activitieson its premises in a discriminatory manner. This case is governedby BonwitTeller, Inc.,cited above, and I find that by said refusal the Respondent interferedwith, restrained, and coerced its employees in the exercise of the rights guaranteedby the Act, thereby violating Section 8 (a) (1).`ISection 8(c) reads:The expressing of any views, argument, or opinion, or the dissemination thereof,whether in written, printed, graphic, or visual form, shall not constitute or be evidenceof an unfair labor practice under any of the provisions of this Act, if such expressioncontains no threat of reprisal or force or promise of benefit.3 The first floor of the store consists of the selling area, and there appears to be no disputethat the application of the rule thereto was consistent with applicable decisions of theBoard.Marshall Field&Company,98 NLRB 88. On the second floor are located the offices,restrooms,and a lounge.While that floor is entirely a nonselling area, the record doesnot disclose whether the restrooms and lounge fall within the "ategory of"nonselling publicareas,"or"nonselling closed areas,"as those terms are defined in theMarshall Fieldcase.The General Counsel contends in his brief that the Respondent's "promulgation and enforce-ment of an extremely broad and pervasive no-solicitation rule" was an unfair labor practice.This contention is not spelled out in the complaint,nor was it stated orally at the hearing.It was not briefed by the Respondent.In my judgment the issue was not litigated and,under the circumstances and for the limited purpose of deciding the principalissue here,I assume that the rule was validly applied to the nonselling areas of the store.4 The Respondent points out that the Union possessed other means of communicationwith the employees.This fact is not controlling, however.Republic Aviation Corporationv. N. L. R. B.,324 U. S. 793. The Respondent also asserts that the issues here are governedby the Babcock &WilcoxCo., 77 NLRB 577, andS & S Corrugated Paper Machinery Co., Inc.,89 NLRB 1363. The former case, dealing with the "compulsory audience" doctrine, isinapposite.The latter case may also be distinguished on factual grounds, but this isunnecessary because it was expressly overruled by theBonwit Tellercase to the extentthat it might "be deemed to be inconsistent with" theBonwit Tellerholdings.TheRespondent also asserts, in attackingBonwit Teller,that "two wrongs" do not "make aright," and that if "it is wrong initially for an employer to address his employees on hisproperty and time, it is equally wrong for a union to address the employees on the employer'sproperty and time.The answer to this contention is that it misconceives the issue. I donot find that the Respondent's address to the employees constituted an unfair laborpractice.I find instead that the unfair practice lies in the discriminatory application ofthe no-solicitation rule. 586DECISIONS OF NATIONALLABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic,and commerceamong the several States, and tend to lead to labor disputesburdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I shall recommend that it cease and desist therefrom and that it take cer-tainaffirmative action designed to effectuate the policies of the Act.Upon the basis of the above findings of fact and upon the entire record in thecase,I make the following :CONCLUSIONS OF LAW1.The Unionis a labor organizationwithin the meaning ofSection 2 (5) ofthe Act.2.By interferingwith,restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section7 of the Act,the Respondent has engaged in,and is engaging in unfair labor practiceswithin themeaning of Section 8 (a) (1)of the Act.3.The aforesaid unfairlabor practicesare unfairlabor practices affecting,commercewithin themeaning ofSection 2 (6) and(7) of the Act.[Recommendations omitted from publication in this volume.]EDWIN D. WEMYSS,AN INDIVIDUAL,D/B/A COCA-COLABOTTLING COM-PANY OF STOCKTONandINTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN&HELPERS OF AMERICA, LOCAL No. 439,AFLandSTOCKTON BEVERAGE EMPLOYEES ASSOCIATION.SOMETIMESKNOWN AS STOCKTON BEVERAGE ASSOCIATION, PARTY TO THE CONTRACT.CaseNo. 2O-GA-626.January27, 1953.Decision and OrderOn July 10, 1952, Trial Examiner Howard Myers issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent and theAssociation filed exceptions to the Intermediate Report and supportingbriefs.The Board 1 has reviewed the rulings made by the Trial Examiner'Pursuantto the provisionsof Section3 (b) of the NationalLaborRelationsAct, theBoard has delegatedits powers in connectionwith thiscase to a three-member panel[ChairmanHerzog and Members Houston and Murdock].102 NLRB No. 71.